Citation Nr: 0614869	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-16 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of 
manganese poisoning to include depression, hypertension, 
shoulder pain, and uncontrollable shaking of both hands.

2.  Entitlement to a total rating due to individual 
unemployability based on service-connected disability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1957 to March 1960 and from March 1960 to July 
1963.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and January 2004 rating 
decisions by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The November 
2002 rating decision denied service connection for residuals 
of manganese poisoning, and the January 2004 rating decision 
denied entitlement to TDIU.

A videoconference hearing was held before the undersigned in 
October 2004.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  A chronic disability manifested by depression, 
hypertension, shoulder pain, and uncontrollable shaking of 
both hands Parkinson was not manifested in service or within 
one year following the veteran's discharge from active duty, 
and the preponderance of the evidence is against a finding of 
a nexus between such a disability and any in-service exposure 
to manganese during his military service.

2.  The veteran reports that he completed four years of 
college and that he last worked in 1997 as a plant manager.

3.  The veteran's service-connected disabilities are 
chondromalacia of the left knee, with degenerative changes in 
the knee, rated as 20 percent disabling, and chondromalacia 
of the right knee, with degenerative changes in the knee, 
rated as 10 percent disabling.  The veteran's combined 
disability rating is 30 percent; the scheduler requirements 
for TDIU as not met.

4.  The veteran's service-connected disabilities are not of 
such a nature and severity as to prevent his participation in 
regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  Service connection for residuals of manganese poisoning 
to include depression, hypertension, shoulder pain, and 
uncontrollable shaking of both hands, is not warranted.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Entitlement to TDIU is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he developed the disabilities on 
appeal as a result of overexposure to manganese from welding 
fumes and dust while serving on active duty.  He also claims 
that he is unable to work due to problems associated with his 
service-connected disabilities.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via January 2002 and October 2003 letters, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The January 2002 letter informed the 
veteran that he should submit any medical evidence pertinent 
to his claim.  VCAA notice in this case was provided to the 
appellant prior to the initial adjudication.  Pelegrini.

While the veteran did not receive any notice regarding 
ratings of service connected disabilities or effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
decision below denies (and does not grant) service connection 
and TDIU; neither the rating of a disability nor the 
effective date of an award is a matter for consideration.  
Hence, the veteran is not prejudiced by the lack of such 
notice.

The veteran's service medical records are associated with the 
claims file, as are VA and private examination reports and 
treatment records.  VA and private examiners have provided 
opinions addressing the matters presented by this appeal.  
The veteran has not identified any further pertinent evidence 
that remains outstanding.  VA's duty to assist is also met.  
Accordingly, the Board will address the merits of this claim.

Factual Background

A May 1963 service medical record indicates that the veteran 
was admitted for treatment after receiving a diagnosis of 
tachycardia, paroxysmal, unknown.  A complete cardiac 
evaluation failed to reveal any abnormalities, and the 
veteran was subsequently transferred for neuropsychiatric 
evaluation.  In June 1963 a diagnosis of emotional 
instability reaction was rendered and the veteran was deemed 
unsuitable for military service. 

Personnel records reflect that the veteran's duties during 
service included performing stainless steel welding.

A private medical record dated in February 1991 reflects that 
the physician (J.R.B., M.D.) had seen the veteran for the 
first time.  Neurologic review revealed that the veteran had 
shaky hands.  It was noted that the problem with his hands 
had been getting "worse over the past couple of years" and 
was only improved if he concentrated greatly on what he was 
doing.  The assessment included tension tremor.  A private 
medical record from the same office, dated in December 1993, 
indicated that the veteran was being followed principally for 
hypertension.  Neurologic review indicated a worsening right 
upper extremity and tension tremor that had become so 
bothersome that the veteran had to eat with his left hand.

An April 1997 VA heart examination revealed that the veteran 
stated that he had had multiple episodes of tachycardia with 
syncope during service.  The diagnosis was hypertensive 
vascular disease.

An April 1997 VA mental disorders examination noted that the 
veteran had been discharged on a medical condition in 1963.  
The diagnoses included adjustment disorder with anxiety and 
depressed mood without underlying dysthymic disorder, late 
onset.

A May 1997 VA neurological examination noted that the veteran 
had complained of hand tremors for over 35 years.  It was 
noted that the veteran "started having these tremors while 
he was still in the service, according to him."  The 
examiner remarked that the veteran did not appear to have all 
the features of Parkinson's disease.

In a private medical record dated in March 1999 it was noted 
that the veteran had intention tremors which had been ongoing 
for approximately 20 years.  

In a letter dated in November 2001 a private physician, G. A. 
R., M.D., noted that the veteran had been a welder back in 
the early sixties and had to discontinue that work for health 
reasons.  It was observed that the veteran had expressed some 
concern about whether or not manganese exposure may have been 
related to his symptoms of an essential tremor and a 
Parkinson's variant.  It was noted that he had not had any 
diagnostic blood tests which were positive for manganese 
levels, but, apparently, these were not done 
contemporaneously for him in the early sixties.  The veteran, 
the examiner observed, had not described any clear 
progression of symptoms of Parkinson's disease during the 
past several years.  The impression included basal ganglia 
symptoms.  The examiner commented that on "reviewing of 
occupational neurology literature [concerning manganese 
poisoning], his findings would be consistent with manganese 
poisoning.  However, they would not necessarily be diagnostic 
of this."

In a letter dated in March 2002 a private physician, W. J. 
H., D.O., indicated that the veteran noted that he had 
developed a mild tremor in the right upper extremity 
approximately 30 years ago.  The neurological impressions 
included Parkinsonism and a tremor disorder.  The examiner 
noted that the etiology for his Parkinsonism might be related 
to his manganese exposure over a period of several years, 
when welding.

In a statement received by VA in January 2002, the veteran 
indicated that it had now become apparent that he had 
developed manganese poisoning from being exposed to large 
concentrations of manganese from welding and welding fumes 
and dust.  He went on to chronicle a history of his welding 
activities in service and ended the summary by stating that 
he had approximately 5 1/2 years of almost daily exposure to 
welding and welding fumes and dust in confined spaces.

On a September 2002 VA neurological examination, the veteran 
stated that he developed a tremor in 1961 in his right hand 
which he primarily noticed when holding an eating utensil.  
He noted that the tremor gradually spread to involve his left 
arm and head over the course of time.  He subsequently 
developed some difficulty walking and problems with his 
balance about four years prior.  The veteran stated that 
after his discharge from the Navy in 1963 he worked at a 
shipyard and at various other engineering and laboratory 
supervisory positions until his retirement at age 55.  
Although his tremor continued to be a problem for him, he 
noted that he, "worked around it."  He indicated that he 
performed no welding after his discharge from service, and as 
far as he knew, he had no further exposure to manganese.  The 
veteran went on to state that he thought that his unexplained 
episodes (during service) of diarrhea, flu-like symptoms, eye 
redness, and paroxysmal tachycardia may have been due to 
manganese poisoning.  The examiner noted that he did not 
appear to have a shuffling gait nor did he demonstrate the 
"cock-walk gait" which was more characteristic of manganese 
poisoning.  The examiner indicated an impression that the 
veteran had a movement disorder characterized by the tremor, 
and that he had a subjective sense of imbalance.  The 
examiner ended the examination as follows:

Most commonly manganese toxicity is 
manifested by bradykinesis and a gait 
disturbance early in the course which is 
characterized by the cock-like walk; that 
is, a tendency to walk on the toes with 
the spine erect.  However, it should be 
emphasized that these are the more common 
presentations, and certainly there are 
other manifestations of manganese 
poisoning.  In general, chemical toxicity 
is related to the concentration of the 
agent and the length of time exposed as 
well as individual susceptibility, and I 
have no way of knowing this information 
nearly 40 years after the alleged 
exposure, 

In summary, I cannot say with any degree 
of certainty that I think the patient's 
symptoms are typical of manganese 
poisoning producing a Parkinson-like 
picture, but neither can I rule this out 
as an etiology for his difficulties.  In 
the absence of any other factors such as 
head injury, central nervous system 
infection or medication use which might 
produce a Parkinson-like picture, to give 
him the benefit of the doubt, I would say 
that the symptoms that he exhibits are 
just as likely as not to be related to 
the exposure.

In a statement received in July 2003, the veteran's former 
employer indicated that the veteran had worked for their 
company from July 1963 to July 1976 as a senior project 
engineer.  It was noted that during the course of the 
veteran's employment, he was in a management and design 
position and was not involved in production, and that he 
therefore would not have been exposed to welding fumes or 
dust.  

In conjunction with his June 2003 RO hearing, the veteran 
submitted several medical extracts dealing with the effects 
of exposure to contaminates while engaged in the occupation 
of welding and the relationships that these exposures may 
have to manganese poisoning.

At his June 2003 RO hearing, the veteran outlined in detail 
the times and dates when he claimed that he was exposed to 
welding contaminants.  He indicated that he was exposed from 
September 1958 to January 1959, and from January 1963 until 
May 1963, as well as from July 1959 until October 1961.  All 
of the aforementioned exposure came about as the veteran was 
working on the construction of submarines.  The veteran 
indicated that new construction of a submarine required 
massive amounts of welding in a relatively small diameter 
hole which was, in itself, a confined space.  With many 
welding operations going on at the same time, the veteran 
indicated, there was usually a dense blue haze in the 
atmosphere, inside the hole, from welding and cutting all 
during construction.  The veteran stated that he had 
essentially 5 1/2 years of almost daily exposure to welding 
and welding fumes and dust in the confined spaces.  The 
veteran then went on to discuss the many Navy citations 
reflecting that he had in fact participated in the 
construction of submarines as a welder.

In April 2004 the VA received records from the Social 
Security Administration (SSA).  The primary diagnosis was 
listed as severe intention tremor.  The records affiliated 
with the Social Security claim were essentially those already 
contained in the veteran's claims file.

In May 2004 the veteran's substantive appeal was received.  
The substantive appeal contained argument and several medical 
abstracts related to the veteran's claim on appeal.

In response to a request from VA's Director of Compensation 
and Pension, in February 2005 an opinion was received from 
VA's Chief Public Health and Environmental Hazards Officer.  
The examiner essentially indicated that she had reviewed the 
veteran's claims file and noted, in pertinent part, that the 
veteran's uncontrollable shaking of both hands could "be the 
result of occupational exposure to manganese while he was on 
active duty.  However, several points make it difficult to 
conclude that this association is as least as likely as not 
to be the case."  The examiner then commented as follows:

The occupational health literature 
indicates that a Parkinson-like disease 
can occur from occupational exposure to 
manganese for example from welding 
certain steels in confined poorly 
ventilated conditions over periods of two 
years of more.  However, it is not clear 
that this veteran experienced such an 
extreme exposure.  The fact that his 
service record indicates that among his 
other jobs while on active duty he worked 
as a welder does not in itself 
demonstrate the sort of unusually high 
exposure to manganese associated with 
occupational manganese poisoning.  That 
is, merely being a welder at one point of 
his military service does not in and of 
itself demonstrate the sort of high level 
exposure involved in occupational 
manganese poisoning.

Occupational manganese poisoning leading 
to Parkinson-like disease appears to be a 
progressive illness, following high 
occupational manganese exposure.  
However, this veteran's military records, 
although they document other medical 
encounters, do not indicate that he was 
ever treated for manganese poisoning 
while on active duty, which would be 
consistent with high levels of exposure 
to manganese.  In fact, the earliest 
medical records of [the veteran] 
Parkinson-like illness was in 1991-28 
years after he left military service.  
This lack of reasonable chronicity 
undermines his claim.  

The examiner went on to state that it was possible that the 
veteran's uncontrollable shaking of both hands could be a 
Parkinson-like disease that was the result of occupational 
exposure to manganese while he was on active duty.  However, 
the examiner was unable to state that it was as likely or 
more likely than not that his illness was a result of 
exposure of manganese.  The examiner also indicated that the 
veteran's depression, hypertension and shoulder pain were not 
likely to have been due to the result of the claimed exposure 
during service.

At his June 2005 Board video hearing, the veteran indicated 
that he had done a lot of welding during service and that he 
was working with materials that were highly toxic.  The 
veteran indicated the shaking in his hand had been 
progressively worsening in the last five years.  He indicated 
that in 1965 he started shaking in his right hand during 
service.  The veteran indicated that he had not sought any 
treatment for the shaking of his hands until 1991.

In July 2005 the veteran submitted a waiver concerning 
certain lay statements that he submitted in support of his 
claim.

In a statement dated in June 2005, J. J. H. indicated that he 
had worked together with the veteran (in 1961, during 
service) and had questioned the veteran about his hands 
shaking.  The veteran did not know, according to J.J.H., what 
his problem was, but that he was going to see the doctor, or 
words to that effect.

In another statement received in June 2005 from R. M. S., it 
was noted that he had known the veteran in the mid-sixties 
and could confirm that he had the shakes in his hands.  
R.M.S. stated that he had watched the veteran clean up coffee 
after himself.

In a statement also received in June 2005, J. R. B. indicated 
that he had met the veteran in July 1959.  He also indicated 
that in late 1963 or early 1964 they met again through their 
employment and renewed their friendship.  J.R.B. remarked 
that when they had renewed their friendship in 1964 or 1965 
the veteran had a very noticeable problem when holding a cup 
of coffee or lighting his pipe.

Residuals of manganese poisoning

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases, such as neurological disorders, 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There are various medical reports (including those dated in 
November 2001 and March 2002) that have suggested that the 
veteran's neurological problems may be related to exposure to 
manganese during service.  Those opinions were clearly based 
on the veteran providing a history that he had been 
experiencing hand tremors since his active service.  However, 
while service personnel records support the veteran's 
contentions that he served as a welder during service, 
service medical records contain no complaints or disorders 
that have been related to any residuals of manganese 
exposure.  Indeed, the Board observes that it was not until 
1991, some 28 years following service, that any clinical 
findings of intention tremors were shown, and none of the 
arguably favorable opinions of record have purported to be 
based on any clinical findings dated earlier than 1991.  The 
Board therefore finds that the diagnoses/opinions provided in 
these reports are not probative.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described).

The Board recognizes that the September 2002 VA examination 
also suggested that there was a link between the veteran's 
neurological symptoms and his in-service exposure to 
manganese, and that the veteran's claims file, to include his 
service medical records, appear to have been considered.  The 
opinion nevertheless lacks sufficient probative value.  The 
conclusion made by the examiner was couched in very 
cautionary terms and not well supported in its rationale.  
The examiner went into great detail describing how the 
veteran had not presented any symptoms commonly associated 
with manganese toxicity.  Further, after indicating that he 
could not state with any degree of certainty that the 
veteran's symptoms were the result of manganese poisoning, 
the examiner contradicted himself be rendering the opinion 
that it was as likely as not that the symptoms were related 
to the exposure.

The February 2005 VA's Chief Public Health and Environmental 
Hazards Officer's opinion was far more definitive.  Citing to 
the evidence of record, the examiner opined that the "lack 
of reasonable chronicity" (i.e., "the earliest medical 
records of Parkinson-like illness was in 1991-28 years after 
he left military service) undermined the veteran's claim.  
She also indicated that could not state that it was likely or 
more likely than not that the veteran's illness was a result 
of exposure to manganese.  This opinion carries great weight 
because it was rendered by a physician with a specified 
expertise in the area of public health and environmental 
hazards.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons stated above, the Board affords greater weight to 
the February 2005 medical opinion.

The Board notes that the veteran has submitted statements 
from service comrades and co-workers that purport to have 
noticed that the veteran had shaky hands during service or 
shortly thereafter.  The Board here observes that these 
statements, written some 40 years after the claimed witnessed 
events, are not supported by the objective findings of 
record.

The Board observes that the veteran has submitted multiple 
medical articles and literature in support of his claim.  The 
materials, however, do not specifically relate this veteran's 
disability to his service, and fail to demonstrate with any 
degree of certainty the relationship between the veteran's 
disability on appeal and his military service.  For these 
reasons, the Board finds that the medical text evidence 
submitted by the veteran does not contain the specificity to 
constitute competent evidence of the claimed medical nexus.  
Sacks v. West, 11 Vet. App. 314 (1998).

In summary, the record does not show that residuals of 
manganese exposure were manifested in service or in the first 
year following the veteran's service discharge.  Further, the 
favorable opinions of record are based on an unsubstantiated 
record.  Consequently, the preponderance of the evidence is 
against this claim.

The Board has carefully reviewed the veteran's statements and 
his RO and Board hearing testimony.  While the Board does not 
doubt the sincerity of the veteran's belief that his 
disability resulted from exposure to manganese during 
service, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992).  In the same 
manner, the veteran's assertion that his claimed in-service 
tachycardia episode was somehow indicative of manganese 
exposure during service is unsupported by the medical 
evidence of record.

A preponderance of the evidence is against the veteran's 
claim; consequently, the benefit of the doctrine rule does 
not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

TDIU

In October 2003 the veteran submitted a claim for TDIU.  On 
his claim he indicated that he had last worked full time in 
1997.  He indicated that he had four years of college and had 
been working towards a Master's degree.  He indicated that 
the "service-connected disability" that prevented him from 
securing or following any substantially gainful employment 
was secondary Parkinson.

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The provisions of 38 C.F.R. 
§ 4.16(b) allow for extraschedular consideration in cases 
where veterans are unemployable due to service-connected 
disabilities but do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are 
chondromalacia of the left knee, with degenerative changes in 
the knee, rated as 20 percent disabling, and chondromalacia 
of the right knee with degenerative changes in the knee, 
rated as 10 percent disabling.  The veteran's combined 
disability rating is 30 percent; the scheduler requirements 
for TDIU as not met, as the combined rating of 30 percent 
does not satisfy the criteria of § 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation because of service-connected 
disabilities are to be rated totally disabled.  Therefore, 
rating boards must submit to the Director, Compensation and 
Pension Service, for extraschedular consideration, all cases 
where a veteran is unemployable due to service-connected 
disabilities, but fails to meet the rating percentage 
standards in 38 C.F.R. § 4.16(a).  Here, the RO denied 
submission of the veteran's TDIU claim for extraschedular 
consideration based on a finding that there were no unusual 
or exceptional factors or circumstances associated with the 
veteran's disablement.  The Board finds likewise. The veteran 
suffers from serious non-service-connected disabilities, 
including the neurological disability pursued as part of this 
appeal.  In fact, the veteran has not claimed, and his TDIU 
application and SSA records do not show, that a disability of 
the knees is responsible for his employment difficulties.  
Further, no competent medical professional has opined that 
the veteran is unemployable due to his service-connected 
disabilities.  The evidentiary record does not permit a 
conclusion that there are any unusual or exceptional 
circumstances present so as to warrant referral of the claim 
to the VA Director of the Compensation and Pension Service 
for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

In summary, the schedular requirements for TDIU are not met, 
and the preponderance of the evidence is against a finding 
that the veteran is precluded from employment due to his 
service connected disabilities, alone.  Accordingly TDIU is 
not warranted.

ORDER

Service connection for residuals of manganese poisoning to 
include depression, hypertension, shoulder pain, and 
uncontrollable shaking of both hands is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.




____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


